NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2101-19

FREDERICK MILLER,

          Plaintiff-Respondent,

v.

FARMERS INSURANCE
COMPANY,

          Defendant-Appellant,

and

USAA PROPERTY AND
CASUALTY INSURANCE
COMPANY,

     Defendant-Respondent.
___________________________

                   Argued April 21, 2021 – Decided May 28, 2021

                   Before Judges Geiger and Mitterhoff.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Cumberland County, Docket No. L-0414-19.
            Brian M. Doyno argued the cause for appellant (Law
            Office of Nancy L. Callegher, attorneys; Bryan M.
            Doyno, on the brief).

            Brielle K. Winkler argued the cause for respondent,
            USAA Property and Casualty Insurance Company
            (Marshall Dennehey Warner Coleman & Goggin,
            attorneys; Brielle K. Winkler, on the brief).

            Marianne Bryant argued the cause for respondent,
            Frederick Miller (Borbi, Clancy & Patrizi, LLC,
            attorneys; Marianne Bryant, on the brief).

PER CURIAM

      Plaintiff Frederick Miller (Frederick)1 brought this declaratory judgment

action against defendants Farmers Insurance Company (Farmers) and USAA

Property and Casualty Insurance Company (USAA), claiming that he had been

improperly denied Personal Injury Protection (PIP) and Uninsured Motorist

(UM) benefits following an automobile accident, and seeking judgment that

Farmers, USAA, or both, were required to provide those benefits.

      Frederick moved for summary judgment against Farmers, and Farmers

and USAA each cross-moved for summary judgment seeking to have the other

declared responsible for PIP and UM benefits. The trial court rejected Farmers'

argument that it could exclude Frederick from PIP benefits, finding that


1
  For clarity, we refer to Frederick Miller and others with the same surname by
their first names. No disrespect is intended.
                                                                         A-2101-19
                                      2
Frederick was a "named insured" on the Farmers policy, and that he was not a

"named insured" on the USAA policy, because he was not listed on the

declaration page. It also rejected Farmers' argument that Farmers and USAA

are required to provide UM benefits on a pro rata basis. The trial court granted

summary judgment in favor of Frederick against Farmers and dismissed the

claims against USAA. It denied Farmers' motion for reconsideration. Farmers

appeals those rulings. We reverse and remand.

                                       I.

      The motion record reveals the following facts, which are largely

undisputed. On September 6, 2018, Frederick was injured in an automobile

accident while driving a 2010 Chevrolet Avalanche owned by his mother,

Margaret Miller (Margaret). Frederick was stopped at an intersection when he

was rear-ended by an uninsured vehicle. The Avalanche was insured under a

Farmers policy maintained by Margaret that did not list Frederick as a "named

insured." Instead, he was listed as a covered additional driver.

      At the time of the accident, Frederick and his wife, Angel La Shawn

Miller, were in the process of obtaining a divorce and lived apart. Angel had

moved out of the former marital home located in Vineland in May 2018 while

Frederick and his minor children continued to live there.


                                                                          A-2101-19
                                        3
      Angel maintained a USAA automobile insurance policy, effective March

14, 2018 through March 14, 2019, which listed the former marital home as her

address. Angel informed USAA of her address change on May 23, 2018.

Frederick is not listed on the USAA policy declaration page as a named insured

or additional driver.

      On December 10, 2018, Frederick applied to Farmers for PIP benefits,

claiming neck and back injuries. He subsequently applied for UM benefits after

learning the other vehicle was uninsured. Farmers sought pro-rata contribution

from USAA for the UM benefits.

      In an April 17, 2019 letter to Frederick's attorney, USAA stated that

Frederick "was not in a USAA insured vehicle and is listed as a Non-Operator

on our policy. There is no first party medical coverage to extend under this

policy. If [Frederick] has sought medical attention . . . [h]e must file . . . under

his own policy." In a June 26, 2019 letter, USAA rejected Frederick's claim for

UM benefits, stating: "Mr. Miller was not a resident of the household and was

listed as a Non[-]Operator. He is not listed on the declaration page and the

vehicle involved was not insured with USAA."

      Farmers also rejected Frederick's claim for PIP and UM benefits. To date,

Frederick has not received any PIP or UM benefits from Farmers or USAA.


                                                                              A-2101-19
                                         4
      A. The Farmers Policy

      The Farmers policy's declaration page listed Margaret as the only named

insured. However, Margaret and Frederick are listed as "household drivers" and

their "Driver Status" is listed as "Covered." "Household Drivers" 2 is defined

as "[a]ll persons who drive or will occasionally be driving any of the cars on the

policy . . . ." The Avalanche was listed as an insured vehicle.

      The Farmers policy defines "Named insured" as "the person or persons

listed on the Declarations Page as the named insured." "Covered," as used in

the declaration page, is not defined. For PIP coverage purposes, the definition

of "Insured person" includes the named insured and family members residing

in their household, as well as "[a]ny other person while occupying . . . your

insured car . . . or shown on your Declarations Page, with the named

insured's express or implied permission." However, any "insured person" who

"is entitled to [PIP] coverage as a named insured or family member under the

terms of another policy" is excluded from PIP coverage under the policy .

      For purposes of UM coverage, "Insured person" is defined to include

"You, any family member . . . or any other person listed as an additional driver



2
  All quoted bold text is so emphasized in the policies. Bold text indicates that
the term is defined in the policy.
                                                                            A-2101-19
                                        5
on the Declarations Page," and "[a]ny person while occupying your insured

car with your permission . . . ." "You" is defined in the general definition

section as "the named insured shown on the Declarations Page and your

spouse, if a resident of your household."

      B. The USAA Policy

      The USAA policy's declaration page listed Angel as the named insured,

and the former marital home as her address. The only vehicle insured under the

USAA policy was a 2015 Ford Explorer. A section for "operators" also lists

only Angel. Frederick is not named on the declaration page.

      In the definitions section, "You" is defined as "the 'named insured' shown

on the Declarations and spouse . . . when a resident of the same household."

"Family member" is defined as "a person related to you by blood [or] marriage

. . . who resides primarily in your household."

      In contrast, in the section governing PIP coverage, "Covered person" is

defined as:

              1. Any named insured or family member who
              sustains [bodily injury]:

                 a. As a result of any accident while occupying or
                 using an auto; or

                 ....


                                                                          A-2101-19
                                       6
              2. Any other person who sustains [bodily injury] while
              occupying or using the insured automobile with any
              named insured's permission.

              However, a family member who is a named insured
              under another automobile insurance policy is not a
              covered person.

The PIP coverage section of the policy separately defines "Named insured" to

mean "the person named on the Declarations and that person's spouse if a

resident of the same household. However, if the spouse ceases to be a resident

of the same household during the policy period, the spouse will be a named

insured for the full term of that policy period." Therefore, as to PIP coverage,

a "named insured" (and by extension, a "covered person") includes a non-

resident spouse if he resided in the named insured's household when the policy

term began.

      The policy contains multiple exclusions from PIP coverage, including:

"We do not provide [PIP] benefits under this Part because of the [bodily injury]

to any family member if that family member is entitled to New Jersey PIP

Coverage as a named insured under the terms of another policy." Another

exclusion states: "We do not provide benefits under this Part because of the

[bodily injury] to any covered person . . . [o]ther than the named insured or




                                                                          A-2101-19
                                        7
family member if that person is entitled to New Jersey PIP Coverage as a

named insured or resident relative under the terms of another policy."

      Under the section governing UM Coverage, "Covered person" is defined

as "You or any family member" and "[a]ny other person occupying your

covered auto." This definition of "Covered person" includes "You," meaning

the named insured and his or her spouse "when a resident of the same

household," and does not contain the PIP coverage language protecting a

resident spouse who "ceases to be a resident of the same household during the

policy period."

      C. The Relevant Procedural History

      On July 9, 2019, Frederick filed a complaint against Farmers and USAA,

seeking a declaratory judgment that either Farmers or USAA were required to

provide him with PIP and UM benefits. Farmers and USAA filed answers

denying coverage for those benefits.

      Frederick moved for summary judgment against Farmers for the payment

of PIP and UM benefits. USAA cross-moved for summary judgment against

Frederick. Farmers then cross-moved for summary judgment, seeking an order

dismissing the complaint against Farmers and directing USAA to provide

Frederick with PIP and UM coverage. Frederick and USAA both asserted that


                                                                         A-2101-19
                                       8
Frederick was "not a named insured" on the USAA policy, which Farmers

denied.

      During oral argument, the judge repeatedly focused on whether Margaret

was paying an additional premium to insure Frederick under the Farmers policy.

Farmers contended there was no indication that it charged an additional premium

for covering an additional driver.

      Farmers acknowledged that it would "owe" Frederick PIP coverage, but

only as a "listed driver," not a "named insured," and only if he was not covered

as the "named insured" on another policy. It argued that Frederick was a "named

insured" on the USAA policy because he was the named insured's spouse and a

resident of her household.

      USAA did not dispute that Frederick was living in the former marital

residence at the inception of the policy and at the time of the accident but

asserted that Angel "specifically indicated that [Frederick] was not going to

drive any [USAA insured] cars." Frederick was not driving a USAA insured

vehicle at the time of the accident.

      On December 12, 2019, the judge issued three orders and an

accompanying memorandum of decision granting summary judgment to

Frederick and USAA, holding Farmers solely responsible for payment of PIP


                                                                          A-2101-19
                                       9
and UM benefits related to the accident.3 The judge concluded that "plaintiff is

a named insured under the Farmers policy" because he was "named on the

declaration page as covered under this policy of insurance when he was

operating the vehicle that was involved in the subject accident" and had "a clear

expectation" of coverage. The judge noted that Farmers' "policy rate include[d]

him," and Margaret was "paying for him to be covered."

      The judge rejected Farmers' argument that Frederick was a "named

insured" on the USAA policy by virtue of being Angel's spouse and a resident

of the same household during the policy period. He concluded that "[t]he spouse

must be named in the policy, not just be living there to be covered." The judge

determined Frederick was not covered by USAA because he was not named

anywhere on USAA's policy and Angel was not paying to cover him.

      Farmers moved for reconsideration. The judge issued an order and oral

decision denying the motion. Relying on the definition of "named insured" set

forth in N.J.S.A. 39:6A-2(g), he reiterated that Frederick was not a named

insured under the USAA policy because he was not named as a spouse residing

in the same household. This appeal followed.


3
   The orders: (1) granted plaintiff summary judgment against Farmers; (2)
granted USAA's cross-motion for summary judgment; and (3) denied Farmers'
cross-motion for summary judgment.
                                                                           A-2101-19
                                      10
      Farmers raises the following points for our consideration:

            POINT I

            [FREDERICK] WAS A "NAMED INSURED"
            UNDER [USAA'S POLICY] AT THE TIME OF THE
            MOTOR VEHICLE ACCIDENT ON SEPTEMBER 6,
            2019[,] AND, CONSEQUENTLY, USAA IS SOLELY
            RESPONSIBLE FOR NO-FAULT BENEFITS.

            POINT II

            THE TRIAL COURT ERRED IN ITS APPLICATION
            OF N.J.S.A. [17:28-1 to -8] WHEN HOLDING
            [FARMERS]     OWES      [FREDERICK]  ALL
            AVAILABLE        UNINSURED       MOTORIST
            COVERAGE AS OPPOSED TO A PRO-RATA BASIS
            AMOUNT BETWEEN [FARMERS] AND [USAA].

                                       II.

      We review a summary judgment motion ruling de novo, applying the same

standard governing the trial court. Conley v. Guerrero, 228 N.J. 339, 346 (2017)

(citing Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh,

224 N.J. 189, 199 (2016)). Summary judgment is appropriate if "the pleadings,

depositions, answers to interrogatories and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact

challenged and that the moving party is entitled to a judgment or order as a

matter of law." R. 4:46-2(c); see also Brill v. Guardian Life Ins. Co. of Am.,

142 N.J. 520, 523, 540 (1995). We review issues of law de novo and "do not

                                                                           A-2101-19
                                      11
defer to interpretive conclusions by the trial court . . . that we believe are

mistaken." Nicholas v. Mynster, 213 N.J. 463, 478 (2013) (citing Zabilowiz v.

Kelsey, 200 N.J. 507, 512-13 (2009)).

      "[T]he decision to grant or deny a motion for reconsideration rests within

the sound discretion of the trial court." Pitney Bowes Bank, Inc. v. ABC Caging

Fulfillment, 440 N.J. Super. 378, 382 (App. Div. 2015). Reconsideration is

limited to those cases in which either: (1) "the [c]ourt has expressed its decision

based upon a palpably incorrect or irrational basis"; or (2) "it is obvious that the

[c]ourt either did not consider, or failed to appreciate the significance of

probative, competent evidence." Fusco v. Bd. of Educ. of Newark, 349 N.J.

Super. 455, 462 (App. Div. 2002) (quoting D'Atria v. D'Atria, 242 N.J. Super.

392, 401 (Ch. Div. 1990)). "Thus, a trial court's reconsideration decision will

be left undisturbed unless it represents a clear abuse of discretion." Pitney

Bowes Bank, 440 N.J. Super. at 382 (citing Hous. Auth. of Morristown v. Little,

135 N.J. 274, 283 (1994)).

      "Insurance policies are contracts." Botti v. CNA Ins. Co., 361 N.J. Super.

217, 224 (App. Div. 2003). "The interpretation of an insurance policy is one of

law." Powell v. Alemaz, Inc., 335 N.J. Super. 33, 37 (App. Div. 2000). A court

interpreting an insurance policy "must start with the plain language of the policy


                                                                              A-2101-19
                                        12
. . . ." Hardy ex rel. Dowdell v. Abdul-Matin, 198 N.J. 95, 101 (2009). However,

"insurance policies are subject to special rules of interpretation." Botti, 361 N.J.

Super. at 224 (citing Araya v. Farm Family Cas. Ins. Co., 353 N.J. Super. 203,

206 (App. Div. 2002)). "[A]ny ambiguity in an insurance contract must be

resolved against the insurer and in favor of coverage." Ibid. (citing Cruz-

Mendez v. ISU/Ins. Servs., 156 N.J. 556, 571 (1999); Doto v. Russo, 140 N.J.

544, 556 (1995)). "However, if there is no ambiguity present, an insurance

contract will be enforced as written." Ibid.

      Nevertheless, where "the plain language of a policy provision is based on

statutory authority, the policy must be interpreted and construed in a manner

consistent with the statute." Hardy ex rel. Dowdell, 198 N.J. at 102. We

examine the Farmers and USAA policies guided by those principles.

                                        III.

      We first address responsibility for providing PIP benefits. Farmers argues

the trial court erred in holding it solely responsible for paying PIP benefits to

Frederick. There are three components to its argument. First, Farmers is entitled

by statute and the terms of its policy to exclude an otherwise insured person

from PIP benefits if he is a "named insured" on another policy, but not on its

own policy. Second, Frederick was covered by the Farmers policy, but not as a


                                                                              A-2101-19
                                        13
"named insured." Third, Frederick was a "named insured" on the USAA policy

by operation of statute.

      N.J.S.A. 39:6A-4 provides in relevant part:

            [E]very standard automobile liability insurance policy
            . . . shall contain [PIP] benefits for the payment of
            benefits without regard to negligence, liability or fault
            of any kind, to the named insured and members of his
            family residing in his household who sustain bodily
            injury as a result of an accident while occupying,
            entering into, alighting from or using an automobile, or
            as a pedestrian, caused by an automobile . . ., and to
            other persons sustaining bodily injury while occupying,
            entering into, alighting from or using the automobile of
            the named insured, with permission of the named
            insured.

            [(emphasis added).]

In turn, the PIP statute specifically defines "named insured."

            "Named insured" means the person or persons
            identified as the insured in the policy and, if an
            individual, his or her spouse, if the spouse is named as
            a resident of the same household, except that if the
            spouse ceases to be a resident of the household of the
            named insured, coverage shall be extended to the
            spouse for the full term of any policy period in effect at
            the time of the cessation of residency.

            [N.J.S.A. 39:6A-2(g).]

      However, N.J.S.A. 39:6A-7(b)(3) and (4) expressly permit an insurer to

exclude a person from PIP benefits if they are the "named insured" on another


                                                                         A-2101-19
                                       14
policy. In addition, N.J.S.A. 39:6A-7(b)(3) permits an insurer to exclude a

person from PIP benefits "if that person is entitled to coverage" as a "member

of the named insured's family residing in [her] household under the terms of

another policy . . . ." These exclusions are consistent with N.J.S.A. 39:6A-4.2,

which provides in relevant part:

            [T]he [PIP] coverage of the named insured shall be the
            primary coverage for the named insured and any
            resident relative in the named insured's household who
            is not a named insured under an automobile insurance
            policy of his own. No person shall recover personal
            injury protection benefits under more than one
            automobile policy for injuries sustained in any one
            accident.

      Under the Farmers policy, Frederick is "an insured person," not a "named

insured." Only Margaret was listed as a "named insured," while Frederick was

listed as a covered driver. Therefore, enforcing the policy as written, Frederick

is an "insured person," who Farmers may exclude from PIP benefits if he is the

"named insured" on another policy. See N.J.S.A. 39:6A-7(b).

      USAA argues that there is no distinction in the Farmers policy or case law

"between a 'covered driver' and a 'named insured' for purposes of PIP benefits."

On the contrary, that distinction can be found in Farmers' policy, the PIP statute,

and in case law. See Botti, 361 N.J. Super. 222-24 (distinguishing between a

"named insured" and a mere "insured"). In Botti, we concluded that "the term

                                                                             A-2101-19
                                       15
'named insured' is self-defining" and "refers only to the names so appearing in

the declaration." Id. at 226. "On the other hand, an insured is [anyone] who is

entitled to coverage," which may include "an operator or occupier of a covered

auto" or a family member of the "named insured." Ibid.

      Relying on Lehrhoff v. Aetna Cas. & Sur. Co., 271 N.J. Super. 340 (App. Div.

1994), USAA maintains that Farmers is solely responsible for covering Frederick

because he had a "reasonable expectation of coverage" under Farmers' policy. In

Lehrhoff, the plaintiff was the adult son of the named insured. Id. at 342. The court

concluded the plaintiff had a reasonable expectation of coverage, and that to prevent

injustice, his expectations of coverage overcame the policy's limited definition of

"family member." Id. at 349-50.

      The controlling facts in Lehrhoff are distinguishable. In Lehrdoff, the

section governing UM coverage did not state that the plaintiff was not entitled

to coverage. Id. at 349. Here, by contrast, an exclusion within the PIP section

of Farmers' policy states that benefits will not be provided to a covered person

who is the named insured on another policy. That exclusion is permitted under

N.J.S.A. 39:6A-7(b)(3) and (4). Nothing in Lehrhoff suggests that an exclusion

provided by statute and unambiguously restated in an insurance policy must be




                                                                              A-2101-19
                                        16
invalidated because a plaintiff was, consistent with that exclusion, listed as a

"covered driver" but not a "named insured" on the declarations page.

      Moreover, the denial of PIP benefits under the Farmers policy will not result

in an injustice since he is entitled to PIP benefits as a "named insured" under the

USAA policy. While Frederick had a reasonable expectation of coverage from

Farmers, he did not have a reasonable expectation of being covered as a "named

insured." Even a cursory review of the policy reveals that it draws distinctions

between persons listed on the declarations page as a named insured, and those who

are covered for other reasons. Under the clear and unambiguous language of the

Farmers policy, being an "insured person" only entitles Frederick to PIP coverage if

he is not the "named insured" on his wife's USAA policy.

      The trial court erred in finding Frederick was not a "named insured" on the

USAA policy. The USAA policy states that "'[n]amed insured' as used in this Part

means the person named on the Declarations and that person's spouse if a resident

of the same household," and further, that a spouse who "ceases to be a resident of

the same household during the policy period" will remain "a named insured for the

full term of that policy period." This definition is nearly identical to that of "named

insured" under N.J.S.A. 39:6A-2(g).




                                                                                A-2101-19
                                         17
      USAA does not dispute that it knew that Frederick and Angel were married

and resided together in the "same household" at the inception of the USAA policy.

(DUb10). Therefore, Frederick meets USAA's definition of "named insured" for PIP

coverage purposes because he was Angel's spouse and a resident of her household

when the policy term began.

      USAA, nevertheless, contends that Frederick is not entitled to PIP coverage

under its policy because he was not listed on the declaration page as either a "named

insured" or an "operator." We reject this reasoning. A named insured "names" a

spouse within the meaning of N.J.S.A. 39:6A-2(g) by identifying that person as a

household resident when he or she applies for a policy. Palisades Safety & Ins. Ass'n

v. Bastien, 175 N.J. 144, 150 (2003). A "spouse residing in [the named insured's]

household . . . plainly [meets] the statutory requirements for an additional 'named

insured.'" Ibid. (citing N.J.S.A. 39:6A-2(g)).

      N.J.S.A. 39:6A-4 requires every standard automobile insurance policy to

provide PIP coverage to named insureds as defined by N.J.S.A. 39:6A-2(g). A

"named insured," her resident spouse, and her resident "family members" are to

be covered for injuries sustained while occupying any vehicle, or even as a

pedestrian. N.J.S.A. 39:6A-4. Selling a policy that purports to exclude a

"named insured" from coverage violates that requirement.


                                                                              A-2101-19
                                        18
      USAA also argues that it denied coverage because Frederick "had his own

insurance policy with Farmers that was in full effect at the time of the accident."

However, none of USAA's listed exclusions apply. Its policy excludes covered

persons "other than the named insured" from benefits if they are "a named

insured or resident relative under the terms of another policy."          Because

Frederick is a "named insured" on the USAA policy but not an "named insured"

on the Farmers policy, he cannot be denied coverage on the basis that he is

insured under another policy.

      Finally, USAA argues that Frederick did not have an expectation of

coverage under its policy. We find no merit in its argument. The terms of the

policy are clear and unambiguous. "If the policy terms are clear, courts should

interpret the policy as written and avoid writing a better insurance policy than

the one purchased." Villa v. Short, 195 N.J. 15, 23 (2008) (quoting President v.

Jenkins, 180 N.J. 550, 562 (2004)).

      Applying both insurance policies as written, Frederick is a "named

insured" on USAA's policy, and Farmers properly excluded him from the

payment of PIP benefits pursuant to N.J.S.A. 39:6A-7(b). Accordingly, as to

responsibility to provide PIP benefits to Frederick, we reverse the order granting

summary judgment to Frederick and USAA, reverse the denial of Farmers'


                                                                             A-2101-19
                                       19
motion for summary judgment, and remand to the trial court for entry of a

judgment requiring USAA to provide PIP benefits to Frederick.

                                         IV.

         We next address responsibility for providing UM benefits.        Farmers

argues that USAA is obligated to provide UM benefits on a pro rata basis. We

agree.

         Automobile insurers are statutorily required to provide uninsured motorist

coverage under standard insurance policies. N.J.S.A. 17:28-1.1(a). In turn,

N.J.S.A. 17:28-1.1(c) provides in relevant part:

               If the insured had uninsured motorist coverage
               available under more than one policy, any recovery
               shall not exceed the higher of the applicable limits of
               the respective coverages and the recovery shall be
               prorated between the applicable coverages as the limits
               of each coverage bear to the total of the limits.

         Frederick is entitled to UM coverage under the Farmers policy because he

was listed as an additional driver on the declaration page and was operating the

insured vehicle at the time of the accident with permission. Because Frederick

is considered a named insured on the USAA policy, he is also entitled to

statutorily mandated UM coverage under that policy, regardless of any policy

language to the contrary.



                                                                             A-2101-19
                                         20
      The Farmers policy provides UM coverage in the amount of $100,000 per

person. The USAA policy provides UM coverage in the amount of $25,000 per

person. The trial court incorrectly ruled that Farmers was solely responsible for

providing UM benefits to Frederick. Pursuant to N.J.S.A. 17:28-1.1(c), USAA

and Farmers must provide UM benefits on a pro rata basis.

      Reversed and remanded for entry of a judgment consistent with this

opinion. We do not retain jurisdiction.




                                                                           A-2101-19
                                      21